Citation Nr: 0709307	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  01-09 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 30 percent.



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from December 1945 to December 
1948 and from January 1949 to September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefits sought on appeal.  
The Board appealed that decision to the Board.  

In a July 2003 decision, the Board denied an initial rating 
in excess of 30 percent for PTSD.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2006 Order, the Court reversed the 
Board's July 2003 decision to the extent that it denied an 
initial rating in excess of 30 percent for PTSD and remanded 
the matter to the Board for a higher evaluation to be 
assigned.


FINDINGS OF FACT

1.  From October 22, 1991 to June 15, 1999, the veteran's 
PTSD caused the veteran to be demonstrably unable to obtain 
or retain employment.  

2.  From June 16, 1999, because of the veteran's PTSD, the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; and, by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment; 
however, the veteran's ability to establish or maintain 
effective or favorable relationships with people was not 
severely impaired; and the psychoneurotic symptoms were not 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

3.  From June 16, 1999, the veteran's PTSD did not cause the 
attitudes of all contacts except the most intimate to be so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities; or cause the veteran to be demonstrably 
unable to obtain or retain employment.  

4.  From June 16, 1999, the veteran's PTSD did not cause 
occupational and social impairment, with deficiencies in most 
areas or result in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  From October 22, 1991 to June 15, 1999, the criteria for 
a disability rating of 100 percent for PTSD, is warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.132, 
Part 4, Diagnostic Code 9411 (1991).

2.  From June 16, 1999, the criteria for a disability rating 
of 50 percent, but no more, for PTSD, is warranted.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.7, 4.132, Part 4, Diagnostic Code 9411 (1992-1995); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (1996-
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the matter of VCAA compliance was not 
raised by the claimant before the Court nor was an absence of 
VCAA notification found to be deficient by the Court in this 
case.  Thus, the Board will not find otherwise.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  The Board notes that the rating 
decision on appeal was rendered prior to the enactment of the 
VCAA.  Because the August 1999 rating decision on appeal 
granted the veteran's claim of entitlement to service 
connection for the disability at issue, such claim is now 
substantiated.  As such, the VA no longer has any further 
duty to notify the veteran how to substantiate the service 
connection claim.  Moreover, his filing of a notice of 
disagreement as to the disability rating assigned therein 
does not trigger additional notice obligations under 38 
U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to the 
initial rating assignment triggers VA's statutory duties 
under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
September 2001 statement of the case, and April 2002 and 
April 2003 supplemental statements of the case included such 
information as they set forth the criteria for establishing 
an increased initial rating.  Further, given the ample 
communications regarding the evidence necessary to establish 
an increased rating and in compliance with the order of the 
Court to assign, at this time, a rating in excess of 30 
percent for the veteran's PTSD, the Board finds that it is 
not prejudicial to decide the case now.

Evaluation

Historically, the veteran was diagnosed with paranoid 
schizophrenia in 1974.  During the 1970's, he was admitted 
several times for hospitalization for the schizophrenia due 
to psychotic symptoms.  

In a January 1975 rating decision, service connection for 
paranoid schizophrenia was denied.  

In a September 1975, the RO granted the veteran entitlement 
to nonservice-connected pension benefits.  The grant of 
pension was based on a finding that the veteran was suffering 
from schizophrenia which caused active symptomatology, 
including the veteran being in a wild and erratic state, with 
depression and agitation.  He was preoccupied and withdrawn 
and was delusional.  He stopped taking medication.  He 
reportedly brimmed with anxiety, frustration and tension.  He 
was in a pitiful, pathetic state, and was a victim of a 
disorganized mind.  His last employment was in May or June 
1974 (the veteran's wife stated it was May 1974).  The 
schizophrenia was 70 percent disabling and rendered the 
veteran unable to work.

At this juncture, the Board points out that the veteran was 
diagnosed with schizophrenia which was in an active psychotic 
state.  An active psychosis was noted on VA's rating sheet.  
This was the underlying basis for the grant of pension 
benefits, indicative that the veteran was unable to be 
employed at that time, but due to a psychiatric disorder 
which was not service-connected.  

Thereafter, the veteran briefly worked as an auditor in 1976.  
The veteran underwent a psychiatric evaluation in March 1979.  
At that time, it was noted that the veteran had had three 
admissions in the past year in State hospitals for treatment 
of schizophrenia.  It was also noted that previous to those 
admissions in the middle of the 1970's he had 3 or 4 
admissions to the Chillicothe Medical Center.  The veteran 
was not currently receiving medication, but the examiner 
indicated that he needed medication badly.  The veteran was 
oriented, but his memory was poor for recent and ancient 
events.  He suffered from delusions and persecution and he 
had auditory hallucinations.  His affect was smothered and 
his sensorium was stagnant and nonfunctional.  It was noted 
that the veteran had escaped from reality and that his 
insight and judgment were nil.  His rationalization of his 
situation in life was poor and he was withdrawn and 
preoccupied.  His actions and behaviors were bizarre and 
inappropriate.  The veteran was unable to perform simple 
arithmetic problems and he had no idea of the meanings of old 
adages and could not differentiate similar objects.  He was 
noted to be very concrete.  The examiner indicated that the 
veteran was nonfunctional in the mainstream of life and was 
unemployable.  The diagnosis was chronic undifferentiated-
type schizophrenia.  The Board notes that the veteran was 
still diagnosed as having schizophrenia which was 
industrially disabling.  

In a July 1979 rating decision, it was again determined that 
the veteran's schizophrenia was 70 percent disabling and 
rendered the veteran unable to work.  The Board notes that 
this total and permanent rating for pension purposes was 
based on the veteran's history of multiple hospitalizations 
for schizophrenia as well as the more recent examination 
which showed that the veteran was psychotic and not on 
medication.  

In a January 1981 rating decision, the RO determined that the 
claim of service connection for schizophrenia should remain 
denied.  

Thereafter, records were received from the Social Security 
Administration (SSA) which included a psychiatric report and 
the SSA decision granting SSA benefits.  

The psychiatric report was performed by VA in April 1979.  It 
indicated that the veteran was in a psychiatric state and had 
had a diagnosis of schizophrenia for many years.  He had been 
having problems with his medication, was too sleepy to 
adequately function, and had slipped into a psychotic stage 
again.  Currently, the veteran was unemployable for any task, 
although this might change with tranquilizing drugs.  He was 
nonfunctional in the mainstream of life.  

In a March 1991 rating decision, the RO determined that there 
was no new factual basis that would warrant reversal of the 
prior denial of service connection for schizophrenia.  In 
August 1991, a notice of disagreement was received.  In 
September 1991, a statement of the case was issued.  The 
veteran did not perfect an appeal.  Rather, in October 1991, 
a claim of service connection for PTSD was received from the 
veteran.  The claim of service connection for PTSD is 
considered distinct and separate from the claim of service 
connection for schizophrenia.  

Thereafter, medical records were received.  

A report of a private examination for disability 
determination performed in February 1990 by C.A.D. M.D., 
concluded that the veteran had a diagnosis of a history of 
paranoid schizophrenia with an essentially normal examination 
on that date.  It was noted that the veteran was on 
medication.  

In August 1990, the veteran was seen on an outpatient basis 
by VA.  He reported that he was becoming more paranoid.  He 
denied hallucinations.  His judgment was fair.  There were no 
side effects from his medication.  The diagnosis was 
schizophrenia, paranoid disorder.  An increase in medication 
was ordered.  

The Board notes that the February 1990 examination appears to 
show a change in the level of severity of the veteran's 
schizophrenia.  Previously, the veteran was not taking 
medication or was non-compliant and was psychotic.  On the 
February 1990 examination, he was noted to be essentially 
normal and on medication.  However, he subsequently 
experienced paranoia in August 1990.  As such, an increase in 
medication was ordered.  

The March and April 1979 medical reports showed that the 
veteran was psychotic and nonfunctional in the mainstream of 
life.  Since the veteran's pension was based on a permanent 
and total rating, he was not scheduled for reexamination.  
Thus, VA did not continue to reevaluate the level of severity 
of the veteran's schizophrenia.  However, when he underwent 
treatment on his own, the February 1990 medical evidence 
showed that he was not psychotic or nonfunctional, since it 
was noted to be an essentially normal examination.  The Board 
notes that the record indicates that the veteran previously 
was not medicated successfully for his psychiatric 
impairment.  He was placed on medication and improved, as 
shown in the medical records, to include the February 1990 
report.  As of August 1990, his symptoms were increasing, so 
medication adjustment was ordered.  Nevertheless, there is a 
clear delineation in the medical evidence of record.  When 
the veteran was not properly medicated, he engaged in 
inappropriate and bizarre behavior, noted to be 
manifestations of his schizophrenia.  The veteran's former 
wife has also indicated that his behavior was inappropriate.  
Both lay and medical evidence show that this was the case.  
The record indicates that when the veteran was started on 
medication, his impairment improved.  The schizophrenia was 
noted to be in remission.  Although medication adjustment was 
still necessary, the veteran's level of impairment no longer 
reflected the earlier, more extreme behavior.  

Subsequently, in November and December 1991, the veteran was 
seen by VA on an outpatient basis for evaluation of PTSD.  It 
was difficult for the assessment to be completed as the 
veteran was tearful and felt guilty.  On December 11, 1991, a 
diagnosis of PTSD was made.  He was also diagnosed as having 
dysthymia.  He continued to report symptoms of flashbacks, 
feelings of guilt, and being tearful.  No psychotic symptoms 
were noted.  

In December 1991, the veteran was afforded a VA examination.  
The examiner did not state that a review of the claims file 
was conducted.  It was noted that the veteran had held in 
excess of 25 jobs over the past 20 years and had not worked 
since 1980.  On mental status examination, the veteran was 
casually dressed, well groomed and appeared to be younger 
than his stated age.  He was very friendly and polite and his 
speech was normal in rate, tone, coherence and relevance.  
His memory for recent and remote events was fairly well 
intact.  The veteran reported feelings of helplessness and 
became shaky and tearful.  He had intrusive thoughts.  His 
mood was dysphoric with mild depression and his emotional 
reaction was quite disturbed when he spoke about his 
experiences in Korea.  His affect was blunted, but 
appropriate.  He denied suicidal or homicidal thought.  The 
veteran denied hallucinations and there were no delusional 
thoughts at the time, but he had some paranoia about his 
environment.  The veteran denied phobia, obsession and 
compulsion.  His sensorium was alert and clear and he was 
oriented to time, date, person and place.  His knowledge and 
comprehension of current events was quite adequate and he had 
no problems with simple math.  He had adequate insight and 
judgment.  He was considered competent for VA purposes.

The impressions following the examination were PTSD and 
schizophrenia disorder by history.  The examiner indicated 
that based on the psychiatric interview and evaluation the 
veteran had been suffering from chronic PTSD for many years 
and met all of the criteria for PTSD.  He continued to have 
nightmares, flashbacks, and recurrent dreams of specific 
incidents in the Korean War.  It was also noted that the 
veteran had a violent, combative, hostile, bizarre and 
inappropriate behavior and fought in the past.  It was 
indicated that he was taking medication to control his 
schizophrenia at the time of the examination.  It was the 
examiner's opinion that he was unable to maintain any gainful 
employment.

The examiner stated that the veteran had been suffering from 
PTSD for many years.  However, as noted, the claim of PTSD 
was not received until October 1991.  Thus, the Board may 
assume, based on the examiner's statement, that PTSD had been 
present at least since the date of the claim, October 1991.  
Since the schizophrenia was noted to be historical and under 
control, the Board accepts that the current symptoms were 
associated with the PTSD alone.  

That being noted, the Board also points out that the past 
examination reports only reflected diagnoses of 
schizophrenia.  There was no prior diagnosis of PTSD before 
December 11, 1991.  The symptoms on the prior examination 
reports and other medical records were associated with the 
schizophrenia by medical professionals.  The medical evidence 
is clear in that regard.  Even though this December 1991 VA 
examination report noted that PTSD had been present for 
years, the prior competent medical evidence showed only 
treatment and diagnosis of schizophrenia and associated 
manifestations thereof.  Therefore, although pension was 
granted based on the industrial impairment of the veteran's 
psychiatric disability, the diagnosed disability at that time 
was schizophrenia, a disability for which the RO denied 
service connection.  The veteran was never found industrially 
impaired, prior to this December 1991 examination report, due 
to any psychiatric disability other than the schizophrenia.  
Thus, while the December 1991 examiner found that the veteran 
had been suffering from PTSD for many years, the prior 
contemporaneous medical records indicate that the veteran had 
previously been unable to work based on psychosis caused by 
schizophrenia.  As the prior diagnoses were also made by 
competent medical professionals as presumably the December 
1991 VA examiner's was, the Board acknowledges the December 
1991 opinion appears to be inconsistent with the many earlier 
dated medical records essentially finding the veteran 
unemployable due to schizophrenia.  Although the December 
1991 examiner indicated that the veteran had had PTSD for 
many years and at present, and was currently unable to 
maintain any gainful employment, the examiner did not opine 
that the PTSD, rather than the schizophrenia, had rendered 
the veteran unemployable prior to this examination.  His 
statements were limited to the finding that the veteran had 
PTSD prior to this examination.  That being noted, the 
December 1991 examiner nonetheless found the veteran to be 
unemployable due to PTSD, the then current diagnosis.  

The veteran was afforded VA examinations in April 1992.  
Again, the claims file was not reviewed.  On the first 
examination, it was noted that the veteran had held 25-30 
jobs since service.  The longest job had lasted 6 years and 
the shortest lasted 4-8 months.  He indicated that he had 
liked all of his jobs, just not his paychecks.  Currently, 
the veteran was not working.  He had just suffered 2 heart 
attacks, the last one in November 1991.  He also reported 
that he had arthritis in his spine and bursitis in his 
shoulder.  The veteran reported that he lived with his second 
wife.  The veteran reported that he participated in several 
activities including gardening, computers, fishing, cards, 
and reading.  In addition, he performed almost all of the 
cooking and housework at home.  With regard to PTSD symptoms, 
the veteran reported that he no longer had nightmares since 
he started taking medication in the 1970's.  He indicated 
that he was violent before the medication.   He was also 
impatient with others.  On mental status examination, the 
veteran was clean, neat, cooperative, and coherent.  He knew 
who the President and Vice-President of the United States 
were, to include first and last names.  He did not have 
hallucinations or delusions.  There were no ideas of 
reference from the television or radio.  He was able to 
perform mathematical calculations.  He was able to remember 2 
out 3 items in 5 minutes.  He understood proverbs.  His 
judgment was adequate.  His vocabulary was great, he was very 
articulate, and he was coherent.  His affect was normal.  His 
mood was an 8 on a scale of zero to 10 with 10 being the 
"top of the world."  The veteran indicated that he had 
never attempted suicide.  The veteran indicated that he had 
always had a violent temper since the 1940's.  The veteran 
described becoming upset by news on the television.  The 
assessment was multiple physical problems, intermittent 
explosive disorder, probable "REM Behavior Dyscontrol" 
Syndrome, status post alcoholism, PTSD.  The examiner 
indicated that the PTSD was mild and not significantly 
disabling from employment, by history.  

On the second examination, it was noted that in the past, the 
veteran had been quite violent.  It was also noted that the 
veteran had been involved with at least 30 jobs since his 
discharge from service.  He was either fired or he quit due 
to his inability to get along with others.  He had worked for 
periods of 4 months to 6 years.  Mental status examination 
revealed that the veteran was quite polite and cooperative.  
He was casually dressed and quite relaxed during the 
interview.  He spoke spontaneously without any 
suspiciousness, guardedness, or paranoia.  There was no 
evidence of any abnormal psychomotor activity.  The veteran 
had good eye contact.  The veteran spoke clearly in a normal 
tone and the communication was informative.  The veteran was 
quite articulate and there was no evidence of pressure of 
speech.  The thinking process was logical, coherent, 
relevant, and with no evidence of tangential thinking, loose 
association, flight of ideas or thought blocking.  There was 
no evidence of delusions.  There were no obsessions nor were 
there any preoccupations.  The veteran denied hallucinations.  
He did not appear distraught.  The veteran related that past 
flashbacks had decreased with his compliance with psychiatric 
medication.  The flashbacks occurred 2-3 times per year.  His 
affect was appropriate and he did not appear depressed.  He 
indicated that he had felt guilt.  There was no suicidal 
ideation.  He denied euphoric feelings.  The veteran appeared 
to show a consistent emotional display with no 
inconsistencies.  He did not appear to be exaggerating and 
seemed to be a reliable reporter.  The veteran believed that 
people treated him fairly, but did not socialize much because 
he felt people were watching him.  He was more comfortable 
being by himself, but did socialize with a few friends.  
There was no evidence of any features of emotional 
immaturity.  Cognitively, the veteran was intact.  He was 
oriented times three and was able to perform math and memory 
testing.  He could interpret common proverbs and similarity 
tests without difficulty.  He had adequate knowledge of 
things happening in his life.  

The veteran was diagnosed as having PTSD in partial 
remission, currently very mild.  A current GAF of 70 was 
recorded, as well as a GAF of 70 in the past year.  The 
examiner remarked that the veteran did not show evidence of 
psychosis at this time, nor did the past history indicate the 
presence of paranoia, although he had been diagnosed as 
having paranoid-type schizophrenia.  There was no evidence of 
any features of an underlying personality disorder, 
especially paranoia.  The clinical picture in the past 
appeared to be more close to PTSD, although it was in partial 
remission, most probably due to medication.  The examiner 
indicated that PTSD was so mild that it was not substantially 
affecting his daily functioning at this time and that the 
veteran's cognitive functions were such that he was quite 
competent to manage his own affairs and benefits without 
restriction.

In a May 1992 rating decision, service connection for PTSD 
was denied.  This decision was appealed to the Board.  

In April 1993, the veteran testified at a personal hearing.  
The veteran described inservice stressors.  The veteran 
related that he had flashbacks and avoided walking on roads.  
He also reported having survivor's guilt.  The veteran 
indicated that he had had PTSD since service, although he was 
diagnosed with schizophrenia.  The veteran related that he 
had held more than 30 jobs since service discharge.  

In November 1995, the Board denied service connection for 
PTSD.  This decision was appealed to the Court.  In January 
1997, the Court vacated the Board decision and remanded the 
matter to the Board.   

VA outpatient treatment records dated from 1989 include 
records of treatment the veteran received for psychiatric 
symptomatology in which he described current psychiatric 
symptoms and discussed his feelings on current political 
situations.  No formal psychiatric assessment was conducted.  

On June 16, 1999, the veteran was afforded a psychiatric 
examination by A.M., M.D., who conducted a review of the 
claims file.  According to the report, the veteran stated 
that he first sought help for emotional problems around 1951.  
He stated that at that time he was having flashbacks, 
nightmares, and some depressive symptomatology.  He reported 
that he had been a psychiatric inpatient four or five times, 
the last time in the 1970s.  He was noted to receive 
outpatient treatment but was on no psychiatric medication at 
the time of the examination.  He reportedly still complained 
of some of the same symptoms, but in a milder form.  The 
examiner reported that the veteran obtained the equivalent of 
a GED and, after service, he went into the area of mechanical 
engineering.  He stated that he had retired on disability in 
1979, mostly due to arthritis.  On mental status examination 
the examiner described the veteran as showing appropriate 
personal hygiene.  He was alert and oriented times three and 
appeared to be his stated age.  He was mildly guarded at 
first, but cooperative with intermittent eye contact.  Motor 
movements were within normal limits and his speech was 
logical and goal-directed.  His behavior during the interview 
was appropriate and he displayed no impulse behavior. His 
affect was full and his mood was mildly dysphoric.  The 
veteran admitted to intermittent neurovegetative symptoms of 
depression, including low self-esteem and chronic insomnia 
when he was experiencing PTSD symptoms.  His concentration 
during the interview appeared to be intermittent and 
difficult to assess.  The veteran denied any current plans to 
hurt himself as well as a history of anxiety attacks.  There 
were no signs or symptoms of a thought disorder.  The veteran 
denied experiencing any auditory or visual hallucinations and 
no delusions were noted.  The veteran also denied any history 
of obsessions, compulsions, rituals or any other classic 
symptoms of obsessive-compulsive disorder.  His immediate 
memory was 3 out of 3 objects at one minute and 2 out of 3 
objects at 3 minutes.  He provided appropriate answers to 
questions testing his formal judgment.  His intelligence was 
within normal limits and his insight was fair.  The veteran 
reported experiencing recurrent distressing recollections 3 
to 4 times per week, and nightmares 6 to 7 times per month, 
and that certain cues caused the veteran to experience 
intensive psychological distress and physiological 
reactivity.  

The assessment following the examination was chronic PTSD 
with intermittent depression, irritability and some 
dissociative symptoms while having flashbacks.  The examiner 
reported the current GAF was 60 and the best GAF score in the 
last year was approximately 80.  The examiner explained that 
at the time of the interview the veteran's estimated GAF of 
60 meant he had moderate symptoms and moderate difficulty in 
social and occupational functioning.  The examiner went on to 
explain that when the veteran's symptoms were less fulminant, 
he seemed to be able to function with a GAF of 80 indicating 
that if symptoms were present, they were transient and 
expectable reactions to psychosocial stressors.  The examiner 
continued that during times when the PTSD symptoms were more 
intense and especially during times when he had dissociative 
episodes and had acted irrationally the GAF would at that 
time be rated close to 20 or 25, indicating some danger of 
hurting others.  The examiner acknowledged that this had not 
occurred for a number of years.

In an August 1999 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective October 22, 1991, the date of claim.  The veteran 
appealed the assigned evaluation.  As noted, the Court has 
ordered that a rating in excess of 30 percent be assigned.  

Also of record are statements of the veteran and his former 
wife indicating that the veteran has been unemployable over 
the years due to psychiatric disability due to PTSD.  His 
past inappropriate behavior has been described.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  In addition, his former wife can 
attest to what she observed and that the veteran was 
unemployed.  However, as lay persons, they have not been 
shown to be capable of making medical conclusions, thus, 
their statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the veteran is competent to report what comes to him 
through his senses and his former wife can offer 
observations, they do not have medical expertise.  See Layno.  
Therefore, they cannot state, from a medical standpoint, that 
the veteran's unemployability was derived from PTSD.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case staged ratings are 
warranted.  

The veteran's PTSD is currently evaluated as 30 percent 
disabling under Diagnostic Code 9411.  The Board notes that 
effective November 7, 1996, the VA revised the criteria for 
evaluating psychiatric disorders, including PTSD. 

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The revised amended versions may only be applied 
as of their effective date and, before that time, only the 
former version of the regulation should be applied. 
VAOPGCPREC 3-2000 (Apr. 10, 2000). In this case, the older 
version is more favorable.

Prior to November 7, 1996, Diagnostic Code 9411 was rated 
using the General Rating Formula for Psychoneurotic/Mental 
Disorders.  This formula, prior to November 7, 1996, provides 
a 30 percent rating for PTSD in which the ability to 
establish or maintain effective or wholesome relationships 
with people is definitely impaired; and in which by reason of 
psychoneurotic symptoms the initiative, flexibility, 
efficiency, and reliability levels are so reduced as to 
result in definite industrial impairment.  The term 
"definite" has been defined as "as "distinct, unambiguous, 
and moderately large in degree," and a representing a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93; Hood 
v. Brown, 4 Vet. App. 301 (1993).  The Board and the RO are 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(d)(1).

A 50 percent rating is warranted for PTSD when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; and when, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is severely impaired; and when the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The formula provides for a 100 percent 
rating for psychiatric disability: 1) when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
2) when there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or 3) when the veteran is 
demonstrably unable to obtain or retain employment.  The 
Court has held that the Secretary's interpretation that the 
three criteria set forth above are each independent bases for 
granting 100 percent.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

The modified regulations for mental disorders are found in 38 
C.F.R. §§ 4.125-4.130 (2006).  The Board notes that 
psychiatric disabilities evaluated under Diagnostic Code 9411 
are rated according to the General Rating Formula for Mental 
Disorders.  The revised rating criteria provides a 30 percent 
rating for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal, due to such symptoms as "depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is provided for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is provided for total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. §§ 
4.125-4.130 (2006).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. 

The Court indicated that the April 1992 VA examination 
reports did not include a review of the claims file and 
stated that the Secretary of VA had conceded that the 
examination reports were not appropriate for rating purposes.  
Such reports were deemed inadequate and while the Board has 
reviewed the reports, they have not been utilized for rating 
purposes in this case.  However, the Board also notes that 
the December 1991 examination report did not reflect a review 
of the claims file.  The later examination report in June 
1999 specifically indicated that a thorough review of the 
claims file was conducted.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

All of the medical reports are competent because medical 
professionals conducted the examinations and their opinions 
are considered to be competent.  However, an examination 
based on a review of the claims file may be afforded more 
probative value while an examination assessment made without 
such a review may be afforded less probative value.  

The Court has essentially determined that VA may not rely on 
the April 1992 examination reports as the Secretary has 
conceded that such reports are inadequate for rating 
purposes.  Accordingly, the Board will not rely on these 
reports in rating this case.  

Although the December 1991 medical report also appeared to 
not include a review of the claims file, the veteran reported 
pertinent historical evidence accurately to the examiner.  
Thus, the Board will not reject the opinion.  Reliance on a 
veteran's statements renders a medical report incredible only 
if the Board rejects the statements of the veteran.  Coburn 
v. Nicholson, 19 Vet. App. 427 (2006).  The Board may reject 
a medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate because other 
facts present in the record contradict the facts provided by 
the veteran that formed the basis for the opinion.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

Therefore, even though the December 1991 and April 1992 
examination reports conflict with regard to the veteran's 
industrial impairment, the Board will only rely on the 
December 1991 medical opinion.  

In December 1991, the veteran was cognitively intact.  He was 
not psychotic.  He had some disturbance of mood as he was 
dysphoric with mild depression and his emotional reaction was 
quite disturbed when he spoke about his experiences in Korea.  
The veteran's history of violent, combative, hostile, bizarre 
and inappropriate behavior was noted.  It was indicated that 
he was taking medication to control his schizophrenia at the 
time of the examination.  It was the examiner's opinion that 
he was unable to maintain any gainful employment.

The Board cannot substitute its own judgment for the 
examiner's opinions.  The December 1991 examination shows 
that the veteran was unemployable due to PTSD.  This is 
consistent with the past medical evidence which showed that 
the veteran was unemployable, albeit due to schizophrenia.  
However, this examiner indicated that current unemployability 
was due to PTSD.  Per Johnson, the veteran continued to be 
demonstrably unable to obtain or retain employment according 
to the VA physician, from PTSD.  This 100 percent rating is 
warranted from the effective date of service connection, from 
October 22, 1991.  Thus, a 100 percent schedular rating was 
warranted.  

Fenderson permits staged ratings.  Although there is a 
paucity of medical evidence subsequent to 1999, the Board has 
reviewed this claim in light of the historical record and the 
most recent findings of record as contained in the June 16, 
1999 VA examination report.  The Board finds that the report 
of this examination shows an improvement in the symptoms 
reported as relating to the veteran's PTSD and as documented 
in the earlier dated medical records.  The Board finds that 
as of June 16, 1999, the veteran was no longer entitled to 
the 100 percent schedular rating.  Thus a staged rating is 
warranted.  The June 1999 examination post-dated the change 
in the rating criteria and must be considered under both the 
former and new criteria.  The Court has ordered the Board to 
assign a rating in excess of 30 percent.  Thus, the Board 
finds that based on the record, a 50 percent rating is 
warranted.  

In June 1999, the examiner reviewed the claims file.  It was 
noted that the veteran was not on medication at this time.  
Cognitively, the veteran was intact, although his 
concentration was intermittent and difficult to assess.  No 
psychotic symptoms were exhibited.  There were disturbances 
of mood as the veteran had intermittent depression, 
irritability and some dissociative symptoms while having 
flashbacks.  

The examiner reported the current GAF was 60 and the best GAF 
score in the last year was approximately 80.  The examiner 
explained that at the time of the interview the veteran's 
estimated GAF of 60 meant he had moderate symptoms and 
moderate difficulty in social and occupational functioning.  
The examiner essentially indicated that the severity of 
symptoms varied from (based on GAF scores) mild to serious or 
severe, however, the serious/severe symptoms had not occurred 
for a number of years.  

The examiner went on to explain that when the veteran's 
symptoms were less fulminant, he seemed to be able to 
function with a GAF of 80 indicating that if symptoms were 
present, they were transient and expectable reactions to 
psychosocial stressors.  The examiner continued that during 
times when the PTSD symptoms were more intense and especially 
during times when he had dissociative episodes and had acted 
irrationally the GAF would at that time be rated close to 20 
or 25, indicating some danger of hurting others.  The 
examiner acknowledged that this had not occurred for a number 
of years.  The examiner further explained that when the 
veteran was younger, his symptoms were much more intense and 
he had irrational episodes and dissociative episodes in 
association with his flashbacks.  As he had gotten older, his 
symptoms had become less intense, but he continued to fulfill 
the criteria for PTSD.  This is consistent with the record 
which showed the more extreme psychiatric symptoms in the 
past.  In addition, as noted, the Board has assigned a 100 
percent rating from the date of service connection until the 
date of this examination.  Thus, the history of these intense 
and more severe episodes which occurred most recently years 
ago, occurred during the period when a total rating has been 
assigned.  This examiner felt that these symptoms were due to 
PTSD.  

Under the old criteria, a 50 percent rating is warranted for 
PTSD when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired; 
and when, by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  The 
Board finds that this rating more nearly approximates the 
level of severity of the veteran's PTSD as of the June 1999 
examination.  Mental status examination revealed that the 
veteran was cognitively intact.  There was some disturbance 
of mood to include depression.  In addition, his 
concentration was difficult to assess.  However, his behavior 
was appropriate and cooperative, no psychotic symptoms were 
demonstrated, and his testing, other than concentration, was 
adequate and within normal limits.  The veteran's GAF score 
had ranged from 60 to 80 within the past year and was 60 at 
the time of the examination.  These GAF scores are indicative 
of slight impairment (GAF of 80) to moderate impairment (GAF 
of 60).  The moderate symptoms include difficulty in social 
and occupational functioning, such as having few friends and 
conflicts with peers or co-workers.  

A rating in excess of 50 percent is not warranted under the 
old criteria.  As noted, the veteran was cognitively intact 
and not psychotic.  The ability to establish or maintain 
effective or favorable relationships with people was not 
severely impaired as required for a 70 percent rating.  This 
was not shown on the examination.  The examiner specifically 
indicated that there was moderate impairment in social 
functioning.  The veteran did not demonstrate psychoneurotic 
symptoms of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Again, the examiner specifically stated that 
there was moderate impairment.  That professional opinion is 
probative.  The medical opinion is probative as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included review of the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  

Thus, it follows that the criteria for a 100 percent rating 
was also not met as the veteran was moderately, but not more, 
impaired in social and industrial abilities.  Virtual 
isolation in the community was not shown.  The psychologist 
on testing found that while the veteran appeared to be 
emotionally defensive about his symptoms and felt overwhelmed 
by some concern about his physical symptoms, he overall had 
good interpersonal skills.  Further, the physician found that 
the veteran had moderate difficulty in social functioning.  
It was not shown that the veteran exhibited totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities.  The 
veteran displayed none of these symptoms on objective 
examination.  While the examiner noted that the veteran had 
in the past had irrational episodes and dissociative 
episodes, these had not occurred in years and the supporting 
clinical records do not show that these have occurred for 
many years.  

Under the new criteria, the veteran does not meet the 
criteria for a 70 percent rating.  A 70 percent rating is not 
warranted because the veteran's PTSD was not productive of 
occupational and social impairment, with deficiencies in most 
areas.  

The veteran does not have suicidal ideation.  Although he has 
had suicidal ideation in the past during intense episodes, 
the records do not show that there has been any intent or 
plan for well over a decade.  The veteran does not engage in 
obsessional rituals.  The veteran's speech is not 
intermittently illogical, obscure, or irrelevant.  The 
veteran is able to adequately communicate his thoughts.  The 
veteran does not have panic attacks.  While the veteran has 
depression, it is not to the extent that he is unable to 
function independently, appropriately and effectively.  The 
veteran has some irritability, but he does not exhibit any 
violent behavior.  There is no evidence of spatial 
disorientation.  The veteran does not have neglect of 
personal appearance and hygiene.  The veteran has some 
difficulty adapting to work and in social situations.  
However, difficulty in establishing and maintaining effective 
work and social relationships is contemplated within a 50 
percent rating.  He is not unable to maintain a relationship.  
He has a relationship with his significant other and the VA 
examiner found him only moderately impaired in this area.  
Accordingly, the Board concludes that the criteria for a 70 
percent rating are not met.  

It follows that a 100 percent rating is not warranted.  The 
veteran does not have gross impairment in thought processes 
or communication.  The veteran does not suffer from 
persistent delusions or hallucinations.  His behavior is not 
grossly inappropriate.  He is able to perform activities of 
daily living, including maintenance of minimal personal 
hygiene.  The veteran is oriented to time and place.  The 
veteran did not have memory loss for names of close 
relatives, own occupation, or own name.  Accordingly, the 
Board concludes that the criteria for a 100 percent rating 
are not met.  

The Board recognizes that the veteran has not held employment 
in many years.  From the record both mental and physical 
impairments have apparently contributed to this.  However, 
the only question before the Board in that regard is the 
industrial limits that PTSD causes.  The mere fact that the 
veteran has not been employed does not equate to a finding 
that PTSD caused the veteran to be unemployed.  From the date 
of service connection until June 1999, the Board has found 
that the veteran was unemployable based primarily on the 
professional opinion rendered in December 1991.  However, the 
June 1999 examination report shows that the veteran is 
functioning at a higher level.  He is not severely impaired.  
The 50 percent rating contemplates considerable industrial 
impairment or difficulty in establishing and maintaining 
effective work relationships.  Thus, impairment in 
employability is recognized in the rating criteria.  The 
Board has considered the poor work history in this 
assessment.  However, the competent medical evidence, dated 
from June 1999 does not establish that the veteran is more 
than considerably impaired on an industrial level.  The Board 
may not substitute its own judgment with regard to the 
finding of moderate industrial impairment by the June 1999 VA 
examiner just as the Board is precluded from substituting its 
judgment for the December 1991 examiner's opinion that found 
the veteran's PTSD precluded employment at that time.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence 
supports a 100 percent rating for PTSD from October 22, 1991 
to June 15, 1999.  As of June 16, 1999, the evidence supports 
a 50 percent rating.  

ORDER

A rating for 100 percent for PTSD from October 22, 1991 to 
June 15, 1999, is granted subject to the controlling 
regulations applicable to the payment of monetary benefits.  

A rating of 50 percent for PTSD from June 16, 1999, is 
granted subject to the controlling regulations applicable to 
the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


